
	

115 HR 5444 : Taxpayer First Act
U.S. House of Representatives
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 5444
		IN THE SENATE OF THE UNITED STATES
		April 19, 2018 Received; read twice and referred to the Committee on FinanceAN ACT
		To amend the Internal Revenue Code of 1986 to modernize and improve the Internal Revenue Service,
			 to amend the Internal Revenue Code of 1986 to make permanent the Volunteer
			 Income Tax Assistance matching grant program, to require the Secretary of
			 the Treasury to establish a program for the issuance of identity
			 protection personal identification numbers, to amend the Internal Revenue
			 Code of 1986 to allow officers and employees of the Department of the
			 Treasury to provide to taxpayers information regarding low-income taxpayer
			 clinics, to provide for a single point of contact at the Internal Revenue
			 Service for the taxpayers who are victims of tax-related identity theft,
			 to require notice from the Secretary of the Treasury in the case of any
			 closure of a Taxpayer Assistance Center, to amend the Internal Revenue
			 Code of 1986 to require electronic filing of the annual returns of exempt
			 organizations and provide for making such returns available for public
			 inspection, to amend the Internal Revenue Code of 1986 to improve
			 cybersecurity and taxpayer identity protection, and modernize the
			 information technology of the Internal Revenue Service, to amend the
			 Internal Revenue Code of 1986 to restrict the immediate sale of seized
			 property by the Secretary of the Treasury to perishable goods, and for
			 other purposes. 
	
	
		1.Organization of Act into divisions; table of contents
 (a)DivisionsThis Act is organized into nine divisions as follows: (1)Division A—Taxpayer First Act.
 (2)Division B—Return Preparation programs for Low-Income Taxpayers. (3)Division C—Identity Protection Personal Identification Numbers.
 (4)Division D—Provision of Information Regarding Low-Income Taxpayer Clinics. (5)Division E—Single Point of Contact for Tax-Related Identity Theft Victims.
 (6)Division F—Notice From IRS Regarding Closure of Taxpayer Assistance Center. (7)Division G—Mandatory Electronic Filing for Annual Returns of Exempt Organizations.
 (8)Division H—21st Century IRS Act. (9)Division I—Rules for Seizure and Sale of Perishable Goods Restricted to Only Perishable Goods.
 (b)Table of ContentsThe table of contents for this Act is as follows:  Sec. 1. Organization of Act into divisions; table of contents. Division A—Taxpayer First Act Sec. 10001. Short title; etc. Title I—Independent appeals process Sec. 11101. Establishment of Internal Revenue Service Independent Office of Appeals. Title II—Improved Service Sec. 11201. Comprehensive customer service strategy. Sec. 11202. IRS Free File Program. Sec. 11203. Low-income exception for payments otherwise required in connection with a submission of an offer-in-compromise. Title III—Sensible Enforcement Sec. 11301. Internal Revenue Service seizure requirements with respect to structuring transactions. Sec. 11302. Exclusion of interest received in action to recover property seized by the Internal Revenue Service based on structuring transaction. Sec. 11303. Clarification of equitable relief from joint liability. Sec. 11304. Modification of procedures for issuance of third-party summons. Sec. 11305. Establishment of income threshold for referral to private debt collection. Sec. 11306. Reform of notice of contact of third parties. Sec. 11307. Modification of authority to issue designated summons. Sec. 11308. Limitation on access of non-Internal Revenue Service employees to returns and return information. Title IV—Organizational modernization Sec. 11401. Modification of title of Commissioner of Internal Revenue and related officials. Sec. 11402. Office of the National Taxpayer Advocate. Sec. 11403. Elimination of IRS Oversight Board. Sec. 11404. Modernization of Internal Revenue Service organizational structure. Title V—Tax Court Sec. 11501. Disqualification of judge or magistrate judge of the Tax Court. Sec. 11502. Opinions and judgments. Sec. 11503. Title of special trial judge changed to magistrate judge of the Tax Court. Sec. 11504. Repeal of deadwood related to Board of Tax Appeals. Division B—Return Preparation programs for Low-Income Taxpayers Sec. 12001. Return preparation programs for low-income taxpayers. Division C—Identity Protection Personal Identification Numbers Sec. 13001. Identity protection personal identification numbers. Division D—Provision of Information Regarding Low-Income Taxpayer Clinics Sec. 14001. Provision of information regarding low-income taxpayer clinics. Division E—Single Point of Contact for Tax-Related Identity Theft Victims Sec. 15001. Single point of contact for tax-related identity theft victims. Division F—Notice From IRS Regarding Closure of Taxpayer Assistance Center Sec. 16001. Notice from IRS regarding closure of taxpayer assistance centers. Division G—Mandatory Electronic Filing for Annual Returns of Exempt Organizations Sec. 17001. Mandatory electronic filing for annual returns of exempt organizations. Division H—21st Century IRS Act Sec. 18001. Short title; etc. Title I—Cybersecurity and identity protection Sec. 18101. Public-private partnership to address identity theft refund fraud. Sec. 18102. Recommendations of Electronic Tax Administration Advisory Committee regarding identity theft refund fraud. Sec. 18103. Information sharing and analysis center. Sec. 18104. Compliance by contractors with confidentiality safeguards. Sec. 18105. Report on electronic payments. Title II—Development of information technology Sec. 18201. Management of Internal Revenue Service information technology. Sec. 18202. Development of online accounts and portals. Sec. 18203. Internet platform for Form 1099 filings. Title III—Modernization of consent-based income verification system Sec. 18301. Disclosure of taxpayer information for third-party income verification. Sec. 18302. Limit redisclosures and uses of consent-based disclosures of tax return information. Title IV—Expanded use of electronic systems Sec. 18401. Electronic filing of returns. Sec. 18402. Uniform standards for the use of electronic signatures for disclosure authorizations to, and other authorizations of, practitioners. Sec. 18403. Payment of taxes by debit and credit cards. Division I—Rules for Seizure and Sale of Perishable Goods Restricted to Only Perishable Goods Sec. 19001. Rules for seizure and sale of perishable goods restricted to only perishable goods.  ATaxpayer First Act 10001.Short title; etc (a)Short titleThis division may be cited as the Taxpayer First Act.
 (b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
 (c)Table of contentsThe table of contents of this division is as follows:  Sec. 10001. Short title; etc. Title I—Independent appeals process Sec. 11101. Establishment of Internal Revenue Service Independent Office of Appeals. Title II—Improved Service Sec. 11201. Comprehensive customer service strategy. Sec. 11202. IRS Free File Program. Sec. 11203. Low-income exception for payments otherwise required in connection with a submission of an offer-in-compromise. Title III—Sensible Enforcement Sec. 11301. Internal Revenue Service seizure requirements with respect to structuring transactions. Sec. 11302. Exclusion of interest received in action to recover property seized by the Internal Revenue Service based on structuring transaction. Sec. 11303. Clarification of equitable relief from joint liability. Sec. 11304. Modification of procedures for issuance of third-party summons. Sec. 11305. Establishment of income threshold for referral to private debt collection. Sec. 11306. Reform of notice of contact of third parties. Sec. 11307. Modification of authority to issue designated summons. Sec. 11308. Limitation on access of non-Internal Revenue Service employees to returns and return information. Title IV—Organizational modernization Sec. 11401. Modification of title of Commissioner of Internal Revenue and related officials. Sec. 11402. Office of the National Taxpayer Advocate. Sec. 11403. Elimination of IRS Oversight Board. Sec. 11404. Modernization of Internal Revenue Service organizational structure. Title V—Tax Court Sec. 11501. Disqualification of judge or magistrate judge of the Tax Court. Sec. 11502. Opinions and judgments. Sec. 11503. Title of special trial judge changed to magistrate judge of the Tax Court. Sec. 11504. Repeal of deadwood related to Board of Tax Appeals.  IIndependent appeals process 11101.Establishment of Internal Revenue Service Independent Office of Appeals (a)In generalSection 7803 is amended by adding at the end the following new subsection:
						
							(e)Independent Office of Appeals
 (1)EstablishmentThere is established in the Internal Revenue Service an office to be known as the Internal Revenue Service Independent Office of Appeals. (2)Chief of Appeals (A)In generalThe Internal Revenue Service Independent Office of Appeals shall be under the supervision and direction of an official to be known as the Chief of Appeals. The Chief of Appeals shall report directly to the Administrator of the Internal Revenue Service and shall be entitled to compensation at the same rate as the highest rate of basic pay established for the Senior Executive Service under section 5382 of title 5, United States Code.
 (B)AppointmentThe Chief of Appeals shall be appointed by the Administrator of the Internal Revenue Service without regard to the provisions of title 5, United States Code, relating to appointments in the competitive service or the Senior Executive Service.
 (C)QualificationsAn individual appointed under subparagraph (B) shall have experience and expertise in— (i)administration of, and compliance with, Federal tax laws,
 (ii)a broad range of compliance cases, and (iii)management of large service organizations.
 (3)Purposes and duties of OfficeIt shall be the function of the Internal Revenue Service Independent Office of Appeals to resolve Federal tax controversies without litigation on a basis which—
 (A)is fair and impartial to both the Government and the taxpayer, (B)promotes a consistent application and interpretation of, and voluntary compliance with, the Federal tax laws, and
 (C)enhances public confidence in the integrity and efficiency of the Internal Revenue Service. (4)Right of appealThe resolution process described in paragraph (3) shall be generally available to all taxpayers.
								(5)Limitation on designation of cases as not eligible for referral to Independent Office of Appeals
 (A)In generalIf any taxpayer which is in receipt of notice of deficiency authorized under section 6212 requests referral to the Internal Revenue Service Independent Office of Appeals and such request is denied, the Administrator of the Internal Revenue Service shall provide such taxpayer a written notice which—
 (i)provides a detailed description of the facts involved, the basis for the decision to deny the request, and a detailed explanation of how the basis of such decision applies to such facts, and
 (ii)describes the procedures proscribed under subparagraph (C) for protesting the decision to deny the request.
 (B)Report to CongressThe Administrator of the Internal Revenue Service shall submit a written report to Congress on an annual basis which includes the number of requests described in subparagraph (A) which were denied and the reasons (described by category) that such requests were denied.
 (C)Procedures for protesting denial of requestThe Administrator of the Internal Revenue Service shall prescribe procedures for protesting to the Administrator of the Internal Revenue Service (personally and not through any delegate) a denial of a request described in subparagraph (A).
 (D)Not applicable to frivolous positionsThis paragraph shall not apply to a request for referral to the Internal Revenue Service Independent Office of Appeals which is denied on the basis that the issue involved is a frivolous position (within the meaning of section 6702(c)).
									(6)Staff
 (A)In generalAll personnel in the Internal Revenue Service Independent Office of Appeals shall report to the Chief of Appeals.
 (B)Access to staff of Office of the Chief CounselThe Chief of Appeals shall have authority to obtain legal assistance and advice from the staff of the Office of the Chief Counsel. The Chief Counsel shall ensure that such assistance and advice is provided by staff of the Office of the Chief Counsel who were not involved in the case with respect to which such assistance and advice is sought and who are not involved in preparing such case for litigation.
									(7)Access to case files
 (A)In generalIn the case of any specified taxpayer with respect to which a conference with the Internal Revenue Service Independent Office of Appeals has been scheduled, the Chief of Appeals shall ensure that such taxpayer is provided access to the nonprivileged portions of the case file on record regarding the disputed issues (other than documents provided by the taxpayer to the Internal Revenue Service) not later than 10 days before the date of such conference.
 (B)Taxpayer election to expedite conferenceIf the taxpayer so elects, subparagraph (A) shall be applied by substituting the date of such conference for 10 days before the date of such conference. (C)Specified taxpayerFor purposes of this paragraph—
 (i)In generalThe term specified taxpayer means— (I)in the case of any taxpayer who is a natural person, a taxpayer whose adjusted gross income does not exceed $400,000, and
 (II)in the case of any other taxpayer, a taxpayer whose gross receipts do not exceed $5,000,000. (ii)Aggregation ruleRules similar to the rules of section 448(c)(2) shall apply for purposes of clause (i)(II)..
					(b)Conforming amendments
 (1)The following provisions are each amended by striking Internal Revenue Service Office of Appeals and inserting Internal Revenue Service Independent Office of Appeals: (A)Section 6015(c)(4)(B)(ii)(I).
 (B)Section 6320(b)(1). (C)Subsections (b)(1) and (d)(3) of section 6330.
 (D)Section 6603(d)(3)(B). (E)Section 6621(c)(2)(A)(i).
 (F)Section 7122(e)(2). (G)Subsections (a), (b)(1), (b)(2), and (c)(1) of section 7123.
 (H)Subsections (c)(7)(B)(i, and (g)(2)(A) of section 7430. (I)Section 7522(b)(3).
 (J)Section 7612(c)(2)(A). (2)Section 7430(c)(2) is amended by striking Internal Revenue Service Office of Appeals each place it appears and inserting Internal Revenue Service Independent Office of Appeals.
 (3)The heading of section 6330(d)(3) is amended by inserting Independent after IRS. (c)Other referencesAny reference in any provision of law, or regulation or other guidance, to the Internal Revenue Service Office of Appeals shall be treated as a reference to the Internal Revenue Service Independent Office of Appeals.
 (d)Savings provisionsRules similar to the rules of paragraphs (2) through (6) of section 1001(b) of the Internal Revenue Service Restructuring and Reform Act of 1998 shall apply for purposes of this section (and the amendments made by this section).
					(e)Effective date
 (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall take effect on the date of the enactment of this Act.
 (2)Access to case filesSection 7803(e)(7) of the Internal Revenue Code of 1986, as added by subsection (a), shall apply to conferences occurring after the date which is 1 year after the date of the enactment of this Act.
						IIImproved Service
				11201.Comprehensive customer service strategy
 (a)In generalNot later than the date which is 1 year after the date of the enactment of this Act, the Secretary of the Treasury, after consultation with the National Taxpayer Advocate, shall submit to Congress a written comprehensive customer service strategy for the Internal Revenue Service. Such strategy shall include—
 (1)a plan to provide assistance to taxpayers that is secure, designed to meet reasonable taxpayer expectations, and adopts appropriate best practices of customer service provided in the private sector, including online services, telephone call back services, and training of employees providing customer services,
 (2)a thorough assessment of the services that the Internal Revenue Service can co-locate with other Federal services or offer as self-service options,
 (3)proposals to improve Internal Revenue Service customer service in the short term (the current and following fiscal year), medium term (approximately 3 to 5 fiscal years), and long term (approximately 10 fiscal years),
 (4)a plan to update guidance and training materials for customer service employees of the Internal Revenue Service, including the Internal Revenue Manual, to reflect such strategy, and
 (5)identified metrics and benchmarks for quantitatively measuring the progress of the Internal Revenue Service in implementing such strategy.
 (b)Updated guidance and training materialsNot later than 2 years after the date of the enactment of this Act, the Secretary of the Treasury shall make available the updated guidance and training materials described in subsection (a)(4) (including the Internal Revenue Manual). Such updated guidance and training materials (including the Internal Revenue Manual) shall be written in a manner so as to be easily understood by customer service employees of the Internal Revenue Service and shall provide clear instructions.
					11202.IRS Free File Program
					(a)In general
 (1)The Secretary of the Treasury, or the Secretary's delegate, shall continue to operate the IRS Free File Program as established by the Internal Revenue Service and published in the Federal Register on November 4, 2002 (67 Fed. Reg. 67247), including any subsequent agreements and governing rules established pursuant thereto.
 (2)The IRS Free File Program shall continue to provide free commercial-type online individual income tax preparation and electronic filing services to the lowest 70 percent of taxpayers by adjusted gross income. The number of taxpayers eligible to receive such services each year shall be calculated by the Internal Revenue Service annually based on prior year aggregate taxpayer adjusted gross income data.
 (3)In addition to the services described in paragraph (2), and in the same manner, the IRS Free File Program shall continue to make available to all taxpayers (without regard to income) a basic, online electronic fillable forms utility.
 (4)The IRS Free File Program shall continue to work cooperatively with the private sector to provide the free individual income tax preparation and the electronic filing services described in paragraphs (2) and (3).
 (5)The IRS Free File Program shall work cooperatively with State government agencies to enhance and expand the use of the program to provide needed benefits to the taxpayer while reducing the cost of processing returns.
 (b)InnovationsThe Secretary of the Treasury, or the Secretary's delegate, shall work with the private sector through the IRS Free File Program to identify and implement, consistent with applicable law, innovative new program features to improve and simplify the taxpayer’s experience with completing and filing individual income tax returns through voluntary compliance.
					11203.Low-income exception for payments otherwise required in connection with a submission of an
			 offer-in-compromise
 (a)In generalSection 7122(c) is amended by adding at the end the following new paragraph:  (3)Exception for low-income taxpayersParagraph (1), and any user fee otherwise required in connection with the submission of an offer-in-compromise, shall not apply to any offer-in-compromise with respect to a taxpayer who is an individual with adjusted gross income, as determined for the most recent taxable year for which such information is available, which does not exceed 250 percent of the applicable poverty level (as determined by the Secretary)..
 (b)Effective dateThe amendment made by this section shall apply to offers-in-compromise submitted after the date of the enactment of this Act.
					IIISensible Enforcement
 11301.Internal Revenue Service seizure requirements with respect to structuring transactionsSection 5317(c)(2) of title 31, United States Code, is amended— (1)by striking Any property and inserting the following:
						
 (A)In generalAny property; and (2)by adding at the end the following:
						
							(B)Internal Revenue Service seizure requirements with respect to structuring transactions
 (i)Property derived from an illegal sourceProperty may only be seized by the Internal Revenue Service pursuant to subparagraph (A) by reason of a claimed violation of section 5324 if the property to be seized was derived from an illegal source or the funds were structured for the purpose of concealing the violation of a criminal law or regulation other than section 5324.
 (ii)NoticeNot later than 30 days after property is seized by the Internal Revenue Service pursuant to subparagraph (A), the Internal Revenue Service shall—
 (I)make a good faith effort to find all persons with an ownership interest in such property; and (II)provide each such person with a notice of the seizure and of the person’s rights under clause (iv).
 (iii)Extension of notice under certain circumstancesThe Internal Revenue Service may apply to a court of competent jurisdiction for one 30-day extension of the notice requirement under clause (ii) if the Internal Revenue Service can establish probable cause of an imminent threat to national security or personal safety necessitating such extension.
 (iv)Post-seizure hearingIf a person with a property interest in property seized pursuant to subparagraph (A) by the Internal Revenue Service requests a hearing by a court of competent jurisdiction within 30 days after the date on which notice is provided under subclause (ii), such property shall be returned unless the court holds an adversarial hearing and finds within 30 days of such request (or such longer period as the court may provide, but only on request of an interested party) that there is probable cause to believe that there is a violation of section 5324 involving such property and probable cause to believe that the property to be seized was derived from an illegal source or the funds were structured for the purpose of concealing the violation of a criminal law or regulation other than section 5324..
					11302.Exclusion of interest received in action to recover property seized by the Internal Revenue Service
			 based on structuring transaction
 (a)In generalPart III of subchapter B of chapter 1 is amended by inserting before section 140 the following new section:
						
							139G.Interest received in action to recover property seized by the Internal Revenue Service based on
 structuring transactionGross income shall not include any interest received from the Federal Government in connection with an action to recover property seized by the Internal Revenue Service pursuant to section 5317(c)(2) of title 31, United States Code, by reason of a claimed violation of section 5324 of such title..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 is amended by inserting before the item relating to section 140 the following new item:
						
							
								Sec. 139G. Interest received in action to recover property seized by the Internal Revenue Service
			 based on structuring transaction..
 (c)Effective dateThe amendments made by this section shall apply to interest received on or after the date of the enactment of this Act.
					11303.Clarification of equitable relief from joint liability
 (a)In generalSection 6015 is amended— (1)in subsection (e), by adding at the end the following new paragraph:
							
 (7)Standard and scope of reviewAny review of a determination made under this section shall be reviewed de novo by the Tax Court and shall be based upon—
 (A)the administrative record established at the time of the determination, and (B)any additional newly discovered or previously unavailable evidence., and
 (2)by amending subsection (f) to read as follows:  (f)Equitable relief (1)In generalUnder procedures prescribed by the Secretary, if—
 (A)taking into account all the facts and circumstances, it is inequitable to hold the individual liable for any unpaid tax or any deficiency (or any portion of either), and
 (B)relief is not available to such individual under subsection (b) or (c), the Secretary may relieve such individual of such liability.(2)LimitationA request for equitable relief under this subsection may be made with respect to any portion of any liability that—
 (A)has not been paid, provided that such request is made before the expiration of the applicable period of limitation under section 6502, or
 (B)has been paid, provided that such request is made during the period in which the individual could submit a timely claim for refund or credit of such payment..
 (b)Effective dateThe amendments made by this section shall apply to petitions or requests filed or pending on or after the date of the enactment of this Act.
					11304.Modification of procedures for issuance of third-party summons
 (a)In generalSection 7609(f) is amended by adding at the end the following flush sentence:  The Secretary shall not issue any summons described in the preceding sentence unless the information sought to be obtained is narrowly tailored to information that pertains to the failure (or potential failure) of the person or group or class of persons referred to in paragraph (2) to comply with one or more provisions of the internal revenue law which have been identified for purposes of such paragraph.. (b)Effective dateThe amendments made by this section shall apply to summonses served after the date of the enactment of this Act.
					11305.Establishment of income threshold for referral to private debt collection
 (a)In generalSection 6306(d)(3) is amended by striking or at the end of subparagraph (C), by adding or at the end of subparagraph (D), and by inserting after subparagraph (D) the following new subparagraph:
						
 (E)in the case of a tax receivable which is identified by the Secretary (or the Secretary’s delegate) during the period beginning on the date which is 180 days after the date of the enactment of this Act and ending on December 31, 2019, a taxpayer who is an individual with adjusted gross income, as determined for the most recent taxable year for which such information is available, which does not exceed 250 percent of the applicable poverty level (as determined by the Secretary),.
 (b)Effective dateThe amendments made by this section shall apply to tax receivables identified by the Secretary (or the Secretary’s delegate) after the date which is 180 days after the date of the enactment of this Act.
					11306.Reform of notice of contact of third parties
 (a)In generalSection 7602(c)(1) is amended to read as follows:  (1)General noticeAn officer or employee of the Internal Revenue Service may not contact any person other than the taxpayer with respect to the determination or collection of the tax liability of such taxpayer unless such contact occurs during a period (not greater than 1 year) which is specified in a notice which—
 (A)informs the taxpayer that contacts with persons other than the taxpayer are intended to be made during such period, and
 (B)except as otherwise provided by the Secretary, is provided to the taxpayer not later than 45 days before the beginning of such period.
								Nothing in the preceding sentence shall prevent the issuance of notices to the same taxpayer with
			 respect to the same tax liability with periods specified therein that, in
			 the aggregate, exceed 1 year. A notice shall not be issued under this
			 paragraph unless there is an intent at the time such notice is issued to
			 contact persons other than the taxpayer during the period specified in
			 such notice. The preceding sentence shall not prevent the issuance of a
			 notice if the requirement of such sentence is met on the basis of the
			 assumption that the information sought to be obtained by such contact will
			 not be obtained by other means before such contact..
 (b)Effective dateThe amendment made by this section shall apply to notices provided, and contacts of persons made, after the date which is 45 days after the date of the enactment of this Act.
					11307.Modification of authority to issue designated summons
 (a)In generalClause (i) of section 6503(j)(2)(A) is amended to read as follows:  (i)the issuance of such summons is preceded by a review and written approval of such issuance by the Administrator of the relevant operating division of the Internal Revenue Service and the Chief Counsel which—
 (I)states facts clearly establishing that the Secretary has made reasonable requests for the information that is the subject of the summons, and
 (II)is attached to such summons,. (b)Establishment that reasonable requests for information were madeSubsection (j) of section 6503 is amended by adding at the end the following new paragraph:
						
 (4)Establishment that reasonable requests for information were madeIn any court proceeding described in paragraph (3), the Secretary shall establish that reasonable requests were made for the information that is the subject of the summons..
 (c)Effective dateThe amendments made by this section shall apply to summonses issued after the date of the enactment of this Act.
					11308.Limitation on access of non-Internal Revenue Service employees to returns and return information
 (a)In generalSection 7602 is amended by adding at the end the following new subsection:  (f)Limitation on access of persons other than Internal Revenue Service officers and employeesThe Secretary shall not, under the authority of section 6103(n), provide any books, papers, records, or other data obtained pursuant to this section to any person authorized under section 6103(n), except when such person requires such information for the sole purpose of providing expert evaluation and assistance to the Internal Revenue Service. No person other than an officer or employee of the Internal Revenue Service or the Office of Chief Counsel may, on behalf of the Secretary, question a witness under oath whose testimony was obtained pursuant to this section..
					(b)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendment made by this section shall take effect on the date of the enactment of this Act.
 (2)Application to contracts in effectThe amendment made by this section shall apply to any contract in effect under section 6103(n) of the Internal Revenue Code of 1986, pursuant to temporary Treasury Regulation section 301.7602–1T proposed in Internal Revenue Bulletin 2014–28, Treasury Regulation section 301.7602–1(b)(3), or any similar or successor regulation, that is in effect on the date of the enactment of this Act.
						IVOrganizational modernization
				11401.Modification of title of Commissioner of Internal Revenue and related officials
 (a)In generalSection 7803(a)(1)(A) is amended by striking Commissioner of Internal Revenue and inserting Administrator of the Internal Revenue Service. (b)Conforming amendments related to section 7803 (1)Subsections (a)(1)(B), (a)(1)(C), (b)(3), (c)(1)(B)(i), and (c)(1)(B)(ii) of section 7803 are each amended by striking Commissioner of Internal Revenue and inserting Administrator of the Internal Revenue Service.
 (2)Section 7803(b)(2)(A) is amended by striking Commissioner’s and inserting Administrator’s. (3)Subsections (a)(1)(D), (a)(1)(E), (a)(2), (a)(3), (a)(4), (b)(2)(A), (b)(2)(D), (b)(3), (c)(2)(B)(iii), (c)(2)(C)(iv), and (c)(3) of section 7803, as amended by the preceding paragraphs of this subsection, are amended by striking Commissioner each place it appears therein and inserting Administrator.
 (4)The heading of section 7803 is amended by striking Commissioner of Internal Revenue and inserting Administrator of the Internal Revenue Service. (5)The heading of section 7803(a) is amended by striking Commissioner of Internal Revenue and inserting Administrator of the Internal Revenue Service.
 (6)The heading of section 7803(c)(3) is amended by striking Commissioner and inserting Administrator. (7)The table of sections for subchapter A of chapter 80 is amended by striking the item relating to section 7803 and inserting the following new item:
							
								
									Sec. 7803. Administrator of the Internal Revenue Service; other officials..
						(c)Other conforming amendments to the Internal Revenue Code of 1986
 (1)Section 6307(c) is amended by striking Commissioner of Internal Revenue and inserting Administrator of the Internal Revenue Service. (2)Section 6673(a)(2)(B) is amended by striking Commissioner of Internal Revenue and inserting Administrator of the Internal Revenue Service.
 (3)Section 6707(c) is amended by striking Commissioner and inserting Administrator. (4)Section 6707A(d) is amended—
 (A)in paragraph (1), by striking Commissioner of Internal Revenue and inserting Administrator of the Internal Revenue Service, and (B)in paragraph (3), by striking Commissioner each place it appears and inserting Administrator.
							(5)
 (A)Subsections (a) and (g) of section 7345 are each amended by striking Commissioner of Internal Revenue and inserting Administrator of the Internal Revenue Service. (B)Section 7345(g) is amended—
 (i)by striking Deputy Commissioner for Services and Enforcement and inserting Deputy Administrator for Services and Enforcement, and (ii)by striking Commissioner of an operating division and inserting Administrator of an operating division.
 (C)Subsections (c)(1), (d) and (e)(1) of section 7345 are each amended by striking Commissioner each place it appears therein and inserting Administrator. (6)Section 7435(e) is amended by striking Commissioner each place it appears therein and inserting Administrator.
 (7)Section 7409(a)(2)(B) is amended by striking Commissioner of Internal Revenue and inserting Administrator of the Internal Revenue Service. (8)Section 7608(c) is amended—
 (A)in paragraph (1), by striking the Commissioner of Internal Revenue (or, if designated by the Commissioner, the Deputy Commissioner or an Assistant Commissioner of Internal Revenue) and inserting the Administrator of the Internal Revenue Service (or, if designated by the Administrator, the Deputy Administrator or an Assistant Administrator of the Internal Revenue Service), and
 (B)in paragraph (2) by striking Commissioner and inserting Administrator. (9)Section 7611(b)(3)(C) is amended by striking regional commissioner and inserting regional administrator.
 (10)Section 7701(a)(13) is amended to read as follows:  (13)AdministratorThe term Administrator, except where the context clearly indicates otherwise, means the Administrator of the Internal Revenue Service..
						(11)
 (A)Section 7804(a) is amended by striking Commissioner of Internal Revenue and inserting Administrator of the Internal Revenue Service. (B)Subsections (a), (b)(1), and (b)(2) of section 7804(a), as amended by subparagraph (A), are each amended by striking Commissioner each place it appears therein and inserting Administrator.
 (12)Section 7811(c)(1) is amended by striking the Commissioner of Internal Revenue, or the Deputy Commissioner of Internal Revenue and inserting the Administrator of the Internal Revenue Service, or the Deputy Commissioner of the Internal Revenue Service.
						(d)Amendments to section 8D of the Inspector General Act of 1978
 (1)Subsections (g)(2), (k)(1)(C), (l)(1), and (l)(2)(A) of section 8D of the Inspector General Act of 1978 are each amended by striking Commissioner of Internal Revenue and inserting Administrator of the Internal Revenue Service.
 (2)Section 8D(l)(2)(B) of such Act is amended by striking Commissioner each place it appears therein and inserting Administrator. (e)Other referencesAny reference in any provision of law, or regulation or other guidance, to the Commissioner of Internal Revenue, or to any Deputy or Assistant Commissioner of Internal Revenue, or to a Commissioner of any division or region of the Internal Revenue Service, shall be treated as a reference to the Administrator of the Internal Revenue Service, or to the appropriate Deputy or Assistant Administrator of the Internal Revenue Service, or to the appropriate Administrator of such division or region, respectively.
 (f)ContinuityIn the case of any individual appointed by the President, by and with the advice and consent of the Senate, as Commissioner of Internal Revenue under section 7803(a)(1)(A) of the Internal Revenue Code of 1986, and serving in such position immediately before the date of the enactment of this Act, the amendments made by this section shall be construed as changing the title of such individual and shall not be construed to—
 (1)require the reappoint of such individual under such section, or (2)alter the remaining term of such person under section 7803(a)(1)(B).
						11402.Office of the National Taxpayer Advocate
					(a)Taxpayer Advocate Directives
 (1)In generalSection 7803(c) is amended by adding at the end the following new paragraph:  (5)Taxpayer Advocate DirectivesIn the case of any Taxpayer Advocate Directive issued by the National Taxpayer Advocate pursuant to a delegation of authority from the Administrator of the Internal Revenue Service—
 (A)the Administrator or a Deputy Administrator shall modify, rescind, or ensure compliance with such directive not later than 90 days after the issuance of such directive, and
 (B)in the case of any directive which is modified or rescinded by a Deputy Administrator, the National Taxpayer Advocate may (not later than 90 days after such modification or rescission) appeal to the Administrator and the Administrator shall (not later than 90 days after such appeal is made) ensure compliance with such directive as issued by the National Taxpayer Advocate or provide the National Taxpayer Advocate with a detailed description of the reasons for any modification or rescission made or upheld by the Administrator pursuant to such appeal..
 (2)Report to certain committees of Congress regarding directivesSection 7803(c)(2)(B)(ii) is amended by redesignating subclauses (VIII) through (XI) as subclauses (IX) through (XII), respectively, and by inserting after subclause (VII) the following new subclause:
							
 (VIII)identify any Taxpayer Advocate Directive which was not honored by the Internal Revenue Service in a timely manner, as specified under paragraph (5);.
						(b)National Taxpayer Advocate annual reports to Congress
 (1)Inclusion of most serious taxpayer problemsSection 7803(c)(2)(B)(ii)(III) is amended by striking at least 20 and inserting the 10. (2)Coordination with Treasury Inspector General for Tax AdministrationSection 7803(c)(2) is amended by adding at the end the following new subparagraph:
							
 (E)Coordination with Treasury Inspector General for Tax AdministrationBefore beginning any research or study, the National Taxpayer Advocate shall coordinate with the Treasury Inspector General for Tax Administration to ensure that the National Taxpayer Advocate does not duplicate any action that the Treasury Inspector General for Tax Administration has already undertaken or has a plan to undertake..
						(3)Statistical support
 (A)In generalSection 6108 is amended by adding at the end the following new subsection:  (d)Statistical support for National Taxpayer AdvocateThe Secretary shall, upon request of the National Taxpayer Advocate, provide the National Taxpayer Advocate with statistical support in connection with the preparation by the National Taxpayer Advocate of the annual report described in section 7803(c)(2)(B)(ii). Such statistical support shall include statistical studies, compilations, and the review of information provided by the National Taxpayer Advocate for statistical validity and sound statistical methodology..
 (B)Disclosure of reviewSection 7803(c)(2)(B)(ii), as amended by subsection (a), is amended by redesignating subclause (XII) as subclause (XIII) and by inserting after subclause (XI) the following new subclause:
								
 (XII)with respect to any statistical information included in such report, include a statement of whether such statistical information was reviewed or provided by the Secretary under section 6108(d) and, if so, whether the Secretary determined such information to be statistically valid and based on sound statistical methodology..
 (C)Conforming amendmentSection 7803(c)(2)(B)(iii) is amended by adding at the end the following: The preceding sentence shall not apply with respect to statistical information provided to the Secretary for review, or received from the Secretary, under section 6108(d)..
 (c)Salary of National Taxpayer AdvocateSection 7803(c)(1)(B)(i) is amended by striking , or, if the Secretary of the Treasury so determines, at a rate fixed under section 9503 of such title.
					(d)Effective date
 (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall take effect on the date of the enactment of this Act.
 (2)Salary of National Taxpayer AdvocateThe amendment made by subsection (c) shall apply to compensation paid to individuals appointed as the National Taxpayer Advocate after the date of the enactment of this Act.
						11403.Elimination of IRS Oversight Board
 (a)In generalSubchapter A of chapter 80 is amended by striking section 7802 (and by striking the item relating to such section in the table of sections of such subchapter).
					(b)Conforming amendments
 (1)Section 4946(c) is amended by adding or at the end of paragraph (5), by striking , or at the end of paragraph (6) and inserting a period, and by striking paragraph (7). (2)Section 6103(h) is amended by striking paragraph (6).
 (3)Section 7803(a) is amended by striking paragraph (4). (4)Section 7803(c)(1)(B)(ii) is amended by striking and the Oversight Board.
 (5)Section 7803(c)(2)(B)(iii) is amended by striking the Oversight Board,. (6)Section 8D of the Inspector General Act of 1978 is amended—
 (A)in subsections (g)(2) and (h), by striking the Internal Revenue Service Oversight Board and, (B)in subsection (l)(1), by striking or the Internal Revenue Service Oversight Board, and
 (C)in subsection (l)(2), by striking and the Internal Revenue Service Oversight Board. 11404.Modernization of Internal Revenue Service organizational structure (a)In generalNot later than September 30, 2020, the Administrator of the Internal Revenue Service shall submit to Congress a comprehensive written plan to redesign the organization of the Internal Revenue Service. Such plan shall—
 (1)ensure the successful implementation of the priorities specified by Congress in this Act, (2)prioritize taxpayer services to ensure that all taxpayers easily and readily receive the assistance that they need,
 (3)streamline the structure of the agency including minimizing the duplication of services and responsibilities within the agency,
 (4)best position the Internal Revenue Service to combat cybersecurity and other threats to the Internal Revenue Service, and
 (5)address whether the Criminal Investigation Division of the Internal Revenue Service should report directly to the Administrator.
 (b)Repeal of restriction on organizational structure of Internal Revenue ServiceParagraph (3) of section 1001(a) of the Internal Revenue Service Restructuring and Reform Act of 1998 shall cease to apply beginning 1 year after the date on which the Administrator of the Internal Revenue Service submits to Congress the plan described in subsection (a).
					VTax Court
				11501.Disqualification of judge or magistrate judge of the Tax Court
 (a)In generalPart II of subchapter C of chapter 76 is amended by adding at the end the following new section:  7467.Disqualification of judge or magistrate judge of the Tax CourtSection 455 of title 28, United States Code, shall apply to judges and magistrate judges of the Tax Court and to proceedings of the Tax Court..
 (b)Clerical amendmentThe table of sections for such part is amended by adding at the end the following new item:   Sec. 7467. Disqualification of judge or magistrate judge of the Tax Court.. 11502.Opinions and judgments (a)In generalSection 7459 is amended by striking all the precedes subsection (c) and inserting the following:
						
							7459.Opinions and judgments
 (a)RequirementAn opinion upon any proceeding instituted before the Tax Court and a judgment thereon shall be made as quickly as practicable. The judgment shall be made by a judge in accordance with the opinion of the Tax Court, and such judgment so made shall, when entered, be the judgment of the Tax Court.
 (b)Inclusion of findings of fact in opinionIt shall be the duty of the Tax Court and of each division to include in its opinion or memorandum opinion upon any proceeding, its findings of fact. The Tax Court shall issue in writing all of its findings of fact, opinions, and memorandum opinions. Subject to such conditions as the Tax Court may by rule provide, the requirements of this subsection and of section 7460 are met if findings of fact or opinion are stated orally and recorded in the transcript of the proceedings..
					(b)Conforming amendments to section 7459
 (1)Subsections (c), (d), (e), and (f) of section 7459 are each amended by striking decision each place it appears and inserting judgment. (2)The headings of subsections (c), (d), and (e) of section 7459 are each amended by striking decision and inserting judgment.
 (3)The item relating to section 7459 in the table of sections for part II of subchapter C of chapter 76 is amended to read as follows:
							
								
									Sec. 7459. Opinions and judgments..
						(c)Other conforming amendments
 (1)The following provisions are each amended by striking decision and inserting judgment: (A)Section 1313(a)(1).
 (B)Section 6213(a). (C)Section 6214(d).
 (D)Section 6225(a)(2). (E)Section 6226(g).
 (F)Section 6228(a)(6). (G)Subsections (a)(3)(B) and (c)(1)(A)(ii) of section 6230.
 (H)Section 6247(d). (I)Section 6252(e).
 (J)Section 6404(h)(2)(C). (K)Section 6503(a)(1).
 (L)Section 6673(a)(1)(C). (M)Subsections (c), (f), and (g) of section 6861.
 (N)Section 6863(b)(3)(C). (O)Section 7428(a).
 (P)Section 7428(c)(1)(C)(i). (Q)Section 7430(f)(3).
 (R)Section 7436(c)(2). (S)Section 7461(b)(2).
 (T)Subsections (a)(4), (b), and (d) of section 7463. (U)Subsections (a)(2)(B) and (b)(4) of section 7476.
 (V)Section 7477(a). (W)Section 7478(a)(2).
 (X)Subsections (a)(2) and (c) of section 7479. (2)The following provisions are each amended by striking decision each place it appears and inserting judgment:
 (A)Subsections (a) and (b)(3) of section 6215. (B)Section 6226(h).
 (C)Section 6247(e). (D)Subsections (d) and (e) of section 6861.
 (E)Section 6863(b)(2). (F)Section 7422.
 (G)Subsections (a) and (b) of section 7460. (H)Subsections (a), (b), (c), and (d) of section 7463.
 (I)Section 7482. (J)Section 7483.
 (K)Section 7485(b). (L)Section 7481.
 (3)Sections 7422 and  7482 are each amended by striking decisions each place it appears and inserting judgments. (4)Section 7430(f)(1) is amended by striking decision or both places it appears.
 (5)Subsections (a) and (b) of section 7460 are each amended by striking report each place it appears and inserting opinion. (6)Section 7461(a) is amended—
 (A)by striking reports and inserting opinions, and (B)by striking report and inserting opinion.
 (7)Section 7462 is amended by striking reports each place it appears and inserting opinions. (8)Section 7487(1) is amended by striking decisions and inserting judgments.
 (9)The headings of sections 6214(b), 7463(b), 7481(a), 7481(b), 7481(d), and 7485(b) are each amended by striking decisions and inserting judgments.
 (10)The headings of sections 6226(h), 6247(e), 6861(c), 6861(d), 7443A(c), 7481(a)(2), and 7481(a)(3) are each amended by striking decision and inserting judgment.
 (11)The headings of sections 6863(b)(2), 6863(b)(3), 7430(f)(3), and 7482(a)(2)(B) are each amended by striking decision and inserting judgment.
 (12)The heading of section 7436(c)(2) is amended by striking decisions and inserting judgment. (13)The heading of section 7460(a) is amended by striking reports and inserting opinions.
 (14)The heading of section 7462 is amended by striking reports and inserting opinions. (15)The heading of subchapter D of chapter 76 is amended by striking decisions and inserting judgments.
 (16)The heading of section 7481 is amended by striking decision and inserting judgment. (17)The item relating to section 7462 in the table of sections for part II of subchapter C of chapter 76 is amended to read as follows:
							
								
									Sec. 7462. Publication of opinions..
 (18)The item relating to subchapter D in the table of subchapters for chapter 76 is amended to read as follows:
							
								
									Subchapter D.—Court Review of Tax Court Judgments.
 (19)The item relating to section 7481 in the table of sections for part III of subchapter D of chapter 76 is amended to read as follows:
							
								
									Sec. 7481. Date when Tax Court judgment becomes final..
 (d)Continuing effect of legal documentsAll orders, decisions, reports, rules, permits, agreements, grants, contracts, certificates, licenses, registrations, privileges, and other administrative actions, in connection with the Tax Court, which are in effect at the time this section takes effect, or were final before the effective date of this section and are to become effective on or after the effective date of this section, shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the Tax Court.
					11503.Title of special trial judge changed to magistrate judge of the Tax Court
 (a)In generalSection 7443A is amended— (1)by striking special trial judges in subsections (a) and (e) and inserting magistrate judges of the Tax Court,
 (2)by striking special trial judges of the court in subsection (b) and inserting magistrate judges of the Tax Court, and (3)by striking special trial judge in subsections (c) and (d) and inserting magistrate judge of the Tax Court.
						(b)Conforming amendments
 (1)The heading of section 7443A is amended by striking “Special trial judges” and inserting Magistrate judges of the Tax Court. (2)The heading of section 7443A(b) is amended by striking Special trial judges and inserting Magistrate judges of the Tax Court.
 (3)The item relating to section 7443A in the table of sections for part I of subchapter C of chapter 76 is amended to read as follows:
							
								
									Sec. 7443A. Magistrate judges of the Tax Court..
 (4)The heading of section 7448 is amended by striking Special trial judges and inserting Magistrate judges of the Tax Court. (5)Section 7448 is amended—
 (A)by striking special trial judge's each place it appears in subsections (a)(6), (c)(1), (d), and (m)(1) and inserting magistrate judge of the Tax Court's, and (B)by striking special trial judge each place it appears other than in subsection (n) and inserting magistrate judge of the Tax Court.
 (6)Section 7448(n) is amended— (A)by striking special trial judge which are allowable and inserting magistrate judge of the Tax Court which are allowable, and
 (B)by striking special trial judge of the Tax Court both places it appears and inserting magistrate judge of the Tax Court. (7)The heading of section 7448(b)(2) is amended by striking Special trial judges and inserting Magistrate judges of the Tax Court.
 (8)The item relating to section 7448 in the table of sections for part I of subchapter C of chapter 76 is amended to read as follows:
							
								
									Sec. 7448. Annuities to surviving spouses and dependent children of judges and magistrate judges of
			 the Tax Court..
 (9)Section 7456(a) is amended— (A)by striking special trial judge each place it appears and inserting magistrate judge, and
 (B)by striking (or by the clerk and inserting of the Tax Court (or by the clerk. (10)Section 7466(a) is amended by striking special trial judge and inserting magistrate judge.
 (11)Section 7470A is amended by striking special trial judges both places it appears in subsections (a) and (b) and inserting magistrate judges. (12)Section 7471(a)(2)(A) is amended by striking special trial judges and inserting magistrate judges.
 (13)Section 7471(c) is amended— (A)by striking Special trial judges in the heading and inserting Magistrate judges of the Tax Court, and
 (B)by striking special trial judges and inserting magistrate judges. 11504.Repeal of deadwood related to Board of Tax Appeals (a)Section 7459 is amended by striking subsection (f) and redesignating subsection (g) as subsection (f).
 (b)Section 7447(a)(3) is amended to read as follows:  (3)In any determination of length of service as judge or as a judge of the Tax Court of the United States there shall be included all periods (whether or not consecutive) during which an individual served as judge..
					BReturn Preparation programs for Low-Income Taxpayers
			12001.Return preparation programs for low-income taxpayers
 (a)In generalChapter 77 of the Internal Revenue Code of 1986 is amended by inserting after section 7526 the following new section:
					
						7526A.Return preparation programs for low-income taxpayers
 (a)Establishment of Volunteer Income Tax Assistance Matching Grant ProgramThe Secretary shall establish a Community Volunteer Income Tax Assistance Matching Grant Program under which the Secretary may, subject to the availability of appropriated funds, make grants to provide matching funds for the development, expansion, or continuation of qualified return preparation programs assisting low-income taxpayers and members of underserved populations.
							(b)Use of funds
 (1)In generalQualified return preparation programs may use grants received under this section for— (A)ordinary and necessary costs associated with program operation in accordance with cost principles under the applicable Office of Management and Budget circular, including—
 (i)wages or salaries of persons coordinating the activities of the program, (ii)developing training materials, conducting training, and performing quality reviews of the returns prepared under the program,
 (iii)equipment purchases, and (iv)vehicle-related expenses associated with remote or rural tax preparation services,
 (B)outreach and educational activities described in subsection (c)(2)(B), and (C)services related to financial education and capability, asset development, and the establishment of savings accounts in connection with tax return preparation.
 (2)Requirement of matching fundsA qualified return preparation program must provide matching funds on a dollar-for-dollar basis for all grants provided under this section. Matching funds may include—
 (A)the salary (including fringe benefits) of individuals performing services for the program, (B)the cost of equipment used in the program, and
 (C)other ordinary and necessary costs associated with the program. Indirect expenses, including general overhead of any entity administering the program, shall not be counted as matching funds.(c)Application (1)In generalEach applicant for a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (2)PriorityIn awarding grants under this section, the Secretary shall give priority to applications which demonstrate—
 (A)assistance to low-income taxpayers, with emphasis on outreach to, and services for, such taxpayers, (B)taxpayer outreach and educational activities relating to eligibility and availability of income supports available through this title, including the earned income tax credit, and
 (C)specific outreach and focus on one or more underserved populations. (3)Amounts taken into accountIn determining matching grants under this section, the Secretary shall only take into account amounts provided by the qualified return preparation program for expenses described in subsection (b).
								(d)Program adherence
 (1)In generalThe Secretary shall establish procedures for, and shall conduct not less frequently than once every 5 calendar years during which a qualified return preparation program is operating under a grant under this section, periodic site visits—
 (A)to ensure the program is carrying out the purposes of this section, and (B)to determine whether the program meets such program adherence standards as the Secretary shall by regulation or other guidance prescribe.
 (2)Additional requirements for grant recipients not meeting program adherence standardsIn the case of any qualified return preparation program which— (A)is awarded a grant under this section, and
 (B)is subsequently determined— (i)not to meet the program adherence standards described in paragraph (1)(B), or
 (ii)not to be otherwise carrying out the purposes of this section, such program shall not be eligible for any additional grants under this section unless such program provides sufficient documentation of corrective measures established to address any such deficiencies determined.(e)DefinitionsFor purposes of this section—
 (1)Qualified return preparation programThe term qualified return preparation program means any program— (A)which provides assistance to individuals, not less than 90 percent of whom are low-income taxpayers, in preparing and filing Federal income tax returns,
 (B)which is administered by a qualified entity, (C)in which all volunteers who assist in the preparation of Federal income tax returns meet the training requirements prescribed by the Secretary, and
 (D)which uses a quality review process which reviews 100 percent of all returns. (2)Qualified entity (A)In generalThe term qualified entity means any entity which—
 (i)is an eligible organization, (ii)is in compliance with Federal tax filing and payment requirements,
 (iii)is not debarred or suspended from Federal contracts, grants, or cooperative agreements, and (iv)agrees to provide documentation to substantiate any matching funds provided pursuant to the grant program under this section.
 (B)Eligible organizationThe term eligible organization means— (i)an institution of higher education which is described in section 102 (other than subsection (a)(1)(C) thereof) of the Higher Education Act of 1965 (20 U.S.C. 1002), as in effect on the date of the enactment of this section, and which has not been disqualified from participating in a program under title IV of such Act,
 (ii)an organization described in section 501(c) and exempt from tax under section 501(a), (iii)a local government agency, including—
 (I)a county or municipal government agency, and (II)an Indian tribe, as defined in section 4(13) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(13)), including any tribally designated housing entity (as defined in section 4(22) of such Act (25 U.S.C. 4103(22))), tribal subsidiary, subdivision, or other wholly owned tribal entity,
 (iv)a local, State, regional, or national coalition (with one lead organization which meets the eligibility requirements of clause (i), (ii), or (iii) acting as the applicant organization), or
 (v)in the case of low-income taxpayers and members of underserved populations with respect to which no organizations described in the preceding clauses are available—
 (I)a State government agency, or (II)an office providing Cooperative Extension services (as established at the land-grant colleges and universities under the Smith-Lever Act of May 8, 1914).
 (3)Low-income taxpayersThe term low-income taxpayer means a taxpayer whose income for the taxable year does not exceed an amount equal to the completed phaseout amount under section 32(b) for a married couple filing a joint return with 3 or more qualifying children, as determined in a revenue procedure or other published guidance.
 (4)Underserved populationThe term underserved population includes populations of persons with disabilities, persons with limited English proficiency, Native Americans, individuals living in rural areas, members of the Armed Forces and their spouses, and the elderly.
								(f)Special rules and limitations
 (1)Duration of grantsUpon application of a qualified return preparation program, the Secretary is authorized to award a multi-year grant not to exceed 3 years.
 (2)Aggregate limitationUnless otherwise provided by specific appropriation, the Secretary shall not allocate more than $30,000,000 per fiscal year (exclusive of costs of administering the program) to grants under this section.
								(g)Promotion of programs
 (1)In generalThe Secretary shall promote tax preparation through qualified return preparation programs through the use of mass communications and other means.
 (2)Provision of information regarding qualified return preparation programsThe Secretary may provide taxpayers information regarding qualified return preparation programs receiving grants under this section.
 (3)VITA grantee referralQualified return preparation programs receiving a grant under this section are encouraged, in appropriate cases, to—
 (A)advise taxpayers of the availability of, and eligibility requirements for receiving, advice and assistance from qualified low-income taxpayer clinics receiving funding under section 7526, and
 (B)provide information regarding the location of, and contact information for, such clinics.. (b)Clerical amendmentThe table of sections for chapter 77 of such Code is amended by inserting after the item relating to section 7526 the following new item:
					
						
							Sec. 7526A. Return preparation programs for low-income taxpayers..
				CIdentity Protection Personal Identification Numbers
 13001.Identity protection personal identification numbersNot later than 5 years after the date of the enactment of this Act, the Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this section as the Secretary) shall establish a program to issue, upon the request of any individual, a number which may be used in connection with such individual’s social security number (or other identifying information with respect to such individual as determined by the Secretary) to assist the Secretary in verifying such individual’s identity.
			DProvision of Information Regarding Low-Income Taxpayer Clinics
			14001.Provision of information regarding low-income taxpayer clinics
 (a)In generalSection 7526(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
 (6)Provision of information regarding qualified low-income taxpayer clinicsNotwithstanding any other provision of law, officers and employees of the Department of the Treasury may—
 (A)advise taxpayers of the availability of, and eligibility requirements for receiving, advice and assistance from qualified low-income taxpayer clinics receiving funding under this section, and
 (B)provide information regarding the location of, and contact information for, such clinics.. (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
				ESingle Point of Contact for Tax-Related Identity Theft Victims
			15001.Single point of contact for tax-related identity theft victims
 (a)In generalThe Secretary of the Treasury (or the Secretary’s delegate) shall establish and implement procedures to ensure that any taxpayer whose return has been delayed or otherwise adversely affected due to tax-related identity theft has a single point of contact at the Internal Revenue Service throughout the processing of the taxpayer’s case. The single point of contact shall track the taxpayer’s case to completion and coordinate with other Internal Revenue Service employees to resolve case issues as quickly as possible.
				(b)Single point of contact
 (1)In generalFor purposes of subsection (a), the single point of contact shall consist of a team or subset of specially trained employees who—
 (A)have the ability to work across functions to resolve the issues involved in the taxpayer's case, and
 (B)shall be accountable for handling the case until its resolution. (2)Team or subsetThe employees included within the team or subset described in paragraph (1) may change as required to meet the needs of the Internal Revenue Service, provided that procedures have been established to—
 (A)ensure continuity of records and case history, and (B)notify the taxpayer when appropriate.
						FNotice From IRS Regarding Closure of Taxpayer Assistance Center
 16001.Notice from IRS regarding closure of taxpayer assistance centersNot later than 90 days before the date that a proposed closure of a Taxpayer Assistance Center would take effect, the Secretary of the Treasury (or the Secretary’s delegate) shall—
 (1)make publicly available (including by non-electronic means) a notice which— (A)identifies the Taxpayer Assistance Center proposed for closure and the date of such proposed closure, and
 (B)identifies the relevant alternative sources of taxpayer assistance which may be utilized by taxpayers affected by such proposed closure, and
 (2)submit to Congress a written report that includes— (A)the information included in the notice described in paragraph (1),
 (B)the reasons for such proposed closure, and (C)such other information as the Secretary may determine appropriate.
					GMandatory Electronic Filing for Annual Returns of Exempt Organizations
			17001.Mandatory electronic filing for annual returns of exempt organizations
 (a)In generalSection 6033 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following new subsection:
					
 (n)Mandatory electronic filingAny organization required to file a return under this section shall file such return in electronic form..
 (b)Inspection of electronically filed annual returnsSection 6104(b) of such Code is amended by adding at the end the following: Any annual return required to be filed electronically under section 6033(n) shall be made available by the Secretary to the public in machine readable format..
				(c)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to returns filed for taxable years beginning after the date of the enactment of this Act.
					(2)Transitional relief
						(A)Small organizations
 (i)In generalIn the case of any small organizations, or any other organizations for which the Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this paragraph as the Secretary) determines the application of the amendments made by subsection (a) would cause undue burden without a delay, the Secretary may delay the application of such amendments, but not later than taxable years beginning 2 years after the date of the enactment of this Act.
 (ii)Small organizationFor purposes of clause (i), the term small organization means any organization— (I)the gross receipts of which for the taxable year are less than $200,000, and
 (II)the aggregate gross assets of which at the end of the taxable year are less than $500,000. (B)Organizations filing form 990–TIn the case of any organization described in section 511(a)(2) of the Internal Revenue Code of 1986 which is subject to the tax imposed by section 511(a)(1) of such Code on its unrelated business taxable income, or any organization required to file a return under section 6033 of such Code and include information under subsection (e) thereof, the Secretary may delay the application of the amendments made by this section, but not later than taxable years beginning 2 years after the date of the enactment of this Act.
						H21st Century IRS Act
			18001.Short title; etc
 (a)Short titleThis division may be cited as the 21st Century IRS Act. (b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
 (c)Table of contentsThe table of contents of this Act is as follows:  Sec. 18001. Short title; etc. Title I—Cybersecurity and identity protection Sec. 18101. Public-private partnership to address identity theft refund fraud. Sec. 18102. Recommendations of Electronic Tax Administration Advisory Committee regarding identity theft refund fraud. Sec. 18103. Information sharing and analysis center. Sec. 18104. Compliance by contractors with confidentiality safeguards. Sec. 18105. Report on electronic payments. Title II—Development of information technology Sec. 18201. Management of Internal Revenue Service information technology. Sec. 18202. Development of online accounts and portals. Sec. 18203. Internet platform for Form 1099 filings. Title III—Modernization of consent-based income verification system Sec. 18301. Disclosure of taxpayer information for third-party income verification. Sec. 18302. Limit redisclosures and uses of consent-based disclosures of tax return information. Title IV—Expanded use of electronic systems Sec. 18401. Electronic filing of returns. Sec. 18402. Uniform standards for the use of electronic signatures for disclosure authorizations to, and other authorizations of, practitioners. Sec. 18403. Payment of taxes by debit and credit cards.  ICybersecurity and identity protection 18101.Public-private partnership to address identity theft refund fraudThe Secretary of the Treasury (or the Secretary’s delegate) shall work collaboratively with the public and private sectors to protect taxpayers from identity theft refund fraud.
				18102.Recommendations of Electronic Tax Administration Advisory Committee regarding identity theft refund
 fraudThe Secretary of the Treasury shall ensure that the advisory group convened by the Secretary pursuant to section 2001(b)(2) of the Internal Revenue Service Restructuring and Reform Act of 1998 (commonly known as the Electronic Tax Administration Advisory Committee) studies (including by providing organized public forums) and makes recommendations to the Secretary regarding methods to prevent identity theft and refund fraud.
				18103.Information sharing and analysis center
 (a)In generalThe Secretary of the Treasury (or the Secretary’s delegate) may participate in an information sharing and analysis center to centralize, standardize, and enhance data compilation and analysis to facilitate sharing actionable data and information with respect to identity theft tax refund fraud.
 (b)Development of performance metricsThe Secretary of the Treasury (or the Secretary’s delegate) shall develop metrics for measuring the success of such center in detecting and preventing identity theft tax refund fraud.
					(c)Disclosure
 (1)In generalSection 6103(k) is amended by adding at the end the following new paragraph:  (13)Disclosure of return information for purposes of cybersecurity and the prevention of identity theft tax refund fraud (A)In generalUnder such procedures and subject to such conditions as the Secretary may prescribe, the Secretary may disclose specified return information to specified ISAC participants to the extent that the Secretary determines such disclosure is in furtherance of effective Federal tax administration relating to the detection or prevention of identity theft tax refund fraud, validation of taxpayer identity, authentication of taxpayer returns, or detection or prevention of cybersecurity threats.
 (B)Specified ISAC participantsFor purposes of this paragraph— (i)In generalThe term specified ISAC participant means—
 (I)any person designated by the Secretary as having primary responsibility for a function performed with respect to the information sharing and analysis center described in section 18103(a) of the 21st Century IRS Act, and
 (II)any person subject to the requirements of section 7216 and which is a participant in such information sharing and analysis center.
 (ii)Information sharing agreementSuch term shall not include any person unless such person has entered into a written agreement with the Secretary setting forth the terms and conditions for the disclosure of information to such person under this paragraph, including requirements regarding the protection and safeguarding of such information by such person.
 (C)Specified return informationFor purposes of this paragraph, the term specified return information means— (i)in the case of a return which is in connection with a case of potential identity theft refund fraud—
 (I)in the case of such return filed electronically, the internet protocol address, device identification, email domain name, speed of completion, method of authentication, refund method, and such other return information related to the electronic filing characteristics of such return as the Secretary may identify for purposes of this subclause, and
 (II)in the case of such return prepared by a tax return preparer, identifying information with respect to such tax return preparer, including the preparer taxpayer identification number and electronic filer identification number of such preparer,
 (ii)in the case of a return which is in connection with a case of a identity theft refund fraud which has been confirmed by the Secretary (pursuant to such procedures as the Secretary may provide), the information referred to in subclauses (I) and (II) of clause (i), the name and taxpayer identification number of the taxpayer as it appears on the return, and any bank account and routing information provided for making a refund in connection with such return, and
 (iii)in the case of any cybersecurity threat to the Internal Revenue Service, information similar to the information described in subclauses (I) and (II) of clause (i) with respect to such threat.
										(D)Restriction on use of disclosed information
 (i)Designated third partiesAny return information received by a person described in subparagraph (B)(i)(I) shall be used only for the purposes of and to the extent necessary in—
 (I)performing the function such person is designated to perform under such subparagraph, (II)facilitating disclosures authorized under subparagraph (A) to persons described in subparagraph (B)(i)(II), and
 (III)facilitating disclosures authorized under subsection (d) to participants in such information sharing and analysis center.
 (ii)Return preparersAny return information received by a person described in subparagraph (B)(i)(II) shall be treated for purposes of section 7216 as information furnished to such person for, or in connection with, the preparation of a return of the tax imposed under chapter 1.
 (E)Data protection and safeguardsReturn information disclosed under this paragraph shall be subject to such protections and safeguards as the Secretary may require in regulations or other guidance or in the written agreement referred to in subparagraph (B)(ii). Such written agreement shall include a requirement that any unauthorized access to information disclosed under this paragraph, and any breach of any system in which such information is held, be reported to the Treasury Inspector General for Tax Administration..
						(2)Application of civil and criminal penalties
 (A)Section 6103(a)(3) is amended by striking subsection (k)(10) and inserting paragraph (10) or (13) of subsection (k). (B)Section 7213(a)(2) is amended by inserting or (13) after (k)(10).
							18104.Compliance by contractors with confidentiality safeguards
 (a)In GeneralSection 6103(p) is amended by adding at the end the following new paragraph:  (9)Disclosure to contractors and other agentsNotwithstanding any other provision of this section, no return or return information shall be disclosed to any contractor or other agent of a Federal, State, or local agency unless such agency, to the satisfaction of the Secretary—
 (A)has requirements in effect which require each such contractor or other agent which would have access to returns or return information to provide safeguards (within the meaning of paragraph (4)) to protect the confidentiality of such returns or return information,
 (B)agrees to conduct an on-site review every 3 years (or a mid-point review in the case of contracts or agreements of less than 3 years in duration) of each contractor or other agent to determine compliance with such requirements,
 (C)submits the findings of the most recent review conducted under subparagraph (B) to the Secretary as part of the report required by paragraph (4)(E), and
 (D)certifies to the Secretary for the most recent annual period that such contractor or other agent is in compliance with all such requirements.
								The certification required by subparagraph (D) shall include the name and address of each
			 contractor and other agent, a description of the contract or agreement
			 with such contractor or other agent, and the duration of such contract or
			 agreement. The requirements of this paragraph shall not apply to
			 disclosures pursuant to subsection (n) for purposes of Federal tax
			 administration..
 (b)Conforming AmendmentSection 6103(p)(8)(B) is amended by inserting or paragraph (9) after subparagraph (A). (c)Effective DateThe amendments made by this section shall apply to disclosures made after December 31, 2022.
 18105.Report on electronic paymentsNot later than 2 years after the date of the enactment of this Act, the Secretary (or the Secretary’s delegate), in coordination with the Bureau of Fiscal Service and the Internal Revenue Service, and in consultation with private sector financial institutions, shall submit a written report to Congress describing how the government can utilize new payment platforms to increase the number of tax refunds paid by electronic funds transfer. Such report shall weigh the interests of reducing identity theft tax refund fraud, reducing the Federal Government’s costs in delivering tax refunds, the costs and any associated fees charged to taxpayers (including monthly and point-of-service fees) to access their tax refunds, the impact on individuals who do not have access to financial accounts or institutions, and ensuring payments are made to accounts at a financial institution that complies with section 21 of the Federal Deposit Insurance Act, chapter 2 of title I of Public Law 91–508, and subchapter II of chapter 53 of title 31, United States Code (commonly referred to collectively as the Bank Secrecy Act) and the USA PATRIOT Act. Such report shall include any legislative recommendations necessary to accomplish these goals.
				IIDevelopment of information technology
				18201.Management of Internal Revenue Service information technology
 (a)Duties and responsibilities of Internal Revenue Service Chief Information OfficerSection 7803 is amended by adding at the end the following new subsection:  (f)Internal Revenue Service Chief Information Officer (1)In generalThere shall be in the Internal Revenue Service an Internal Revenue Service Chief Information Officer (hereafter referred to in this subsection as the IRS CIO) who shall be appointed by the Administrator of the Internal Revenue Service.
 (2)Centralized responsibility for Internal Revenue Service information technologyThe Administrator of the Internal Revenue Service (and the Secretary) shall act through the IRS CIO with respect to all development, implementation, and maintenance of information technology for the Internal Revenue Service. Any reference in this subsection to the IRS CIO which directs the IRS CIO to take any action, or to assume any responsibility, shall be treated as a reference to the Administrator of the Internal Revenue Service acting through the IRS CIO.
 (3)General duties and responsibilitiesThe IRS CIO shall— (A)be responsible for the development, implementation, and maintenance of information technology for the Internal Revenue Service,
 (B)ensure that the information technology of the Internal Revenue Service is secure and integrated, (C)maintain operational control of all information technology for the Internal Revenue Service,
 (D)be the principal advocate for the information technology needs of the Internal Revenue Service, and (E)consult with the Chief Procurement Officer of the Internal Revenue Service to ensure that the information technology acquired for the Internal Revenue Service is consistent with—
 (i)the goals and requirements specified in subparagraphs (A) through (D), and (ii)the strategic plan developed under paragraph (4).
										(4)Strategic plan
 (A)In generalThe IRS CIO shall develop and implement a multiyear strategic plan for the information technology needs of the Internal Revenue Service. Such plan shall—
 (i)include performance measurements of such technology and of the implementation of such plan, (ii)include a plan for an integrated enterprise architecture of the information technology of the Internal Revenue Service,
 (iii)include and take into account the resources needed to accomplish such plan, (iv)take into account planned major acquisitions of information technology by the Internal Revenue Service, including Customer Account Data Engine 2 and the Enterprise Case Management System, and
 (v)align with the needs and strategic plan of the Internal Revenue Service. (B)Plan updatesThe IRS CIO shall, not less frequently than annually, review and update the strategic plan under subparagraph (A) (including the plan for an integrated enterprise architecture described in subparagraph (A)(ii)) to take into account the development of new information technology and the needs of the Internal Revenue Service.
									(5)Scope of authority
 (A)Information technologyFor purposes of this subsection, the term information technology has the meaning given such term by section 11101 of title 40, United States Code. (B)Internal Revenue ServiceAny reference in this subsection to the Internal Revenue Service includes a reference to all components of the Internal Revenue Service, including—
 (i)the Office of the Taxpayer Advocate, (ii)the Criminal Investigation Division of the Internal Revenue Service, and
 (iii)except as otherwise provided by the Secretary with respect to information technology related to matters described in subsection (b)(3)(B), the Office of the Chief Counsel..
					(b)Independent verification and validation of the Customer Account Data Engine 2 and Enterprise Case
			 Management System
 (1)In generalThe Administrator of the Internal Revenue Service shall enter into a contract with an independent reviewer to verify and validate the implementation plans (including the performance milestones and cost estimates included in such plans) developed for the Customer Account Data Engine 2 and the Enterprise Case Management System.
 (2)Deadline for completionSuch contract shall require that such verification and validation be completed not later than the date which is 1 year after the date of the enactment of this Act.
						(3)Application to phases of CADE 2
 (A)In generalParagraphs (1) and (2) shall not apply to phase 1 of the Customer Account Data Engine 2 and shall apply separately to each other phase.
 (B)Deadline for completing plansNot later than 1 year after the date of the enactment of this Act, the Administrator of the Internal Revenue Service shall complete the development of plans for all phases of the Customer Account Data Engine 2.
 (C)Deadline for completion of verification and validation of plansIn the case of any phase after phase 2 of the Customer Account Data Engine 2, paragraph (2) shall be applied by substituting the date on which the plan for such phase was completed for the date of the enactment of this Act.
							(c)Coordination of IRS CIO and Chief Procurement Officer of the Internal Revenue Service
 (1)In generalThe Chief Procurement Officer of the Internal Revenue Service shall— (A)identify all significant IRS information technology acquisitions and provide written notification to the Internal Revenue Service Chief Information Officer (hereafter referred to in this subsection as the IRS CIO) of each such acquisition in advance of such acquisition, and
 (B)regularly consult with the IRS CIO regarding acquisitions of information technology for the Internal Revenue Service, including meeting with the IRS CIO regarding such acquisitions upon request.
 (2)Significant IRS information technology acquisitionsFor purposes of this subsection, the term significant IRS information technology acquisitions means— (A)any acquisition of information technology for the Internal Revenue Service in excess of $1,000,000, and
 (B)such other acquisitions of information technology for the Internal Revenue Service (or categories of such acquisitions) as the IRS CIO, in consultation with the Chief Procurement Officer of the Internal Revenue Service, may identify.
 (3)ScopeTerms used in this subsection which are also used in section 7803(f) of the Internal Revenue Code of 1986 (as amended by subsection (a)) shall have the same meaning as when used in such section.
						18202.Development of online accounts and portals
 (a)In generalThe Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this section as the Secretary) shall—
 (1)develop secure individualized online accounts to provide services to taxpayers and their designated return preparers, including obtaining taxpayer information, making payment of taxes, sharing documentation, and (to the extent feasible) addressing and correcting issues, and
 (2)develop a process for the acceptance of tax forms, and supporting documentation, in digital or other electronic format.
 (b)Electronic services treated as supplemental; application of security standardsThe Secretary shall ensure that the processes described in subsection (a)— (1)are a supplement to, and not a replacement for, other services provided by the Internal Revenue Service to taxpayers, including face-to-face taxpayer assistance and services provided by phone, and
 (2)comply with applicable security standards and guidelines. (c)Process for developing online accounts (1)Development of planNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to Congress a written report describing the Secretary’s plan for developing the secure individualized online accounts described in subsection (a)(1). Such plan shall address the feasibility of taxpayers addressing and correcting issues through such accounts and whether access to such accounts should be restricted and in what manner.
 (2)DeadlineThe Secretary shall make every reasonable effort to make the secure individualized online accounts described in subsection (a)(1) available to taxpayers by December 31, 2023.
						18203.Internet platform for Form 1099 filings
 (a)In generalNot later than January 1, 2023, the Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this section as the Secretary) shall make available an Internet website or other electronic media, with a user interface and functionality similar to the Business Services Online Suite of Services provided by the Social Security Administration, that will provide access to resources and guidance provided by the Internal Revenue Service and will allow persons to—
 (1)prepare and file Forms 1099, (2)prepare Forms 1099 for distribution to recipients other than the Internal Revenue Service, and
 (3)maintain a record of completed and submitted Forms 1099. (b)Electronic services treated as supplemental; application of security standardsThe Secretary shall ensure that the services described in subsection (a)—
 (1)are a supplement to, and not a replacement for, other services provided by the Internal Revenue Service to taxpayers, and
 (2)comply with applicable security standards and guidelines. IIIModernization of consent-based income verification system 18301.Disclosure of taxpayer information for third-party income verification (a)In generalNot later than 1 year after the close of the 2-year period described in subsection (d)(1), the Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this section as the Secretary) shall implement a program to ensure that any qualified disclosure—
 (1)is fully automated and accomplished through the Internet, and (2)is accomplished in as close to real-time as is practicable.
 (b)Qualified disclosureFor purposes of this section, the term qualified disclosure means a disclosure under section 6103(c) of the Internal Revenue Code of 1986 of returns or return information by the Secretary to a person seeking to verify the income or creditworthiness of a taxpayer who is a borrower in the process of a loan application.
 (c)Application of security standardsThe Secretary shall ensure that the program described in subsection (a) complies with applicable security standards and guidelines.
					(d)User fee
 (1)In generalDuring the 2-year period beginning on the first day of the 6th calendar month beginning after the date of the enactment of this Act, the Secretary shall assess and collect a fee for qualified disclosures (in addition to any other fee assessed and collected for such disclosures) at such rates as the Secretary determines are sufficient to cover the costs related to implementing the program described in subsection (a), including the costs of any necessary infrastructure or technology.
 (2)Deposit of collectionsAmounts received from fees assessed and collected under paragraph (1) shall be deposited in, and credited to, an account solely for the purpose of carrying out the activities described in subsection (a). Such amounts shall be available to carry out such activities without need of further appropriation and without fiscal year limitation.
						18302.Limit redisclosures and uses of consent-based disclosures of tax return information
 (a)In generalSection 6103(c) is amended by adding at the end the following: Persons designated by the taxpayer under this subsection to receive return information shall not use the information for any purpose other than the express purpose for which consent was granted and shall not disclose return information to any other person without the express permission of, or request by, the taxpayer..
 (b)Application of penaltiesSection 6103(a)(3) is amended by inserting subsection (c), after return information under. (c)Effective dateThe amendments made by this section shall apply to disclosures made after the date of the enactment of this Act.
					IVExpanded use of electronic systems
				18401.Electronic filing of returns
 (a)In generalSection 6011(e)(2)(A) is amended by striking 250 and inserting the applicable number of. (b)Applicable numberSection 6011(e) is amended by adding at the end the following new paragraph:
						
 (6)Applicable numberFor purposes of paragraph (2)(A), the applicable number shall be determined in accordance with the following table:
 (A)in the case of calendar years before 2020, 250, (B)in the case of calendar year 2020, 100, and
 (C)in the case of calendar years after 2020, 10.. (c)Returns filed by a tax return preparerSection 6011(e)(3) is amended by adding at the end the following new subparagraph:
						
 (D)Exception for certain preparers located in areas without internet accessThe Secretary may waive the requirement of subparagraph (A) if the Secretary determines, on the basis of an application by the tax return preparer, that the preparer cannot meet such requirement by reason of being located in a geographic area which does not have access to internet service (other than dial-up or satellite service)..
 (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 18402.Uniform standards for the use of electronic signatures for disclosure authorizations to, and other authorizations of, practitionersSection 6061(b)(3) is amended to read as follows:
					
						(3)Published guidance
 (A)In generalThe Secretary shall publish guidance as appropriate to define and implement any waiver of the signature requirements or any method adopted under paragraph (1).
 (B)Electronic signatures for disclosure authorizations to, and other authorizations of, practitionersNot later than 6 months after the date of the enactment of this subparagraph, the Secretary shall publish guidance to establish uniform standards and procedures for the acceptance of taxpayers’ signatures appearing in electronic form with respect to any request for disclosure of a taxpayer's return or return information under section 6103(c) to a practitioner or any power of attorney granted by a taxpayer to a practitioner.
 (C)PractitionerFor purposes of subparagraph (B), the term practitioner means any individual in good standing who is regulated under section 330 of title 31, United States Code..
 18403.Payment of taxes by debit and credit cardsSection 6311(d)(2) is amended by adding at the end the following: The preceding sentence shall not apply to the extent that the Secretary ensures that any such fee or other consideration is fully recouped by the Secretary in the form of fees paid to the Secretary by persons paying taxes imposed under subtitle A with credit, debit, or charge cards pursuant to such contract. Notwithstanding the preceding sentence, the Secretary shall seek to minimize the amount of any fee or other consideration that the Secretary pays under any such contract..
				IRules for Seizure and Sale of Perishable Goods Restricted to Only Perishable Goods
			19001.Rules for seizure and sale of perishable goods restricted to only perishable goods
 (a)In generalSection 6336 of the Internal Revenue Code of 1986 is amended by striking or become greatly reduced in price or value by keeping, or that such property cannot be kept without great expense.
 (b)Effective dateThe amendment made by this section shall apply to property seized after the date of the enactment of this Act.
				
	Passed the House of Representatives April 18, 2018.Karen L. Haas,Clerk
